Exhibit 10.1

 

MAC-GRAY CORPORATION

2005 STOCK OPTION AND INCENTIVE PLAN

 


GENERAL PURPOSE OF THE PLAN; DEFINITIONS


 

The name of the plan is the Mac-Gray Corporation 2005 Stock Option and Incentive
Plan (the “Plan”).  The purpose of the Plan is to encourage and enable the
officers, employees, Non-Employee Directors and other key persons (including
consultants and prospective employees) of Mac-Gray Corporation (the “Company”)
and its Subsidiaries upon whose judgment, initiative and efforts the Company
largely depends for the successful conduct of its business to acquire a
proprietary interest in the Company.  It is anticipated that providing such
persons with a direct stake in the Company’s welfare will assure a closer
identification of their interests with those of the Company and its
shareholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” is defined in Section 2(a).

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Deferred Stock Awards, Restricted Stock
Awards, Unrestricted Stock Awards and Dividend Equivalent Rights.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Committee” means the compensation committee of the Board or a similar committee
performing the functions of the compensation committee and which is comprised of
not less than two Non-Employee Directors who are independent.

 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

“Deferred Stock Award” means Awards granted pursuant to Section 8.

 

“Dividend Equivalent Right” means Awards granted pursuant to Section 11.

 

--------------------------------------------------------------------------------


 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 19.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ National System
or a national securities exchange, the determination shall be made by reference
to market quotations.  If there are no market quotations for such date, the
determination shall be made by reference to the last date preceding such date
for which there are market quotations.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

 “Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more performance criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award
or Deferred Stock Award.

 

“Restricted Stock Award” means Awards granted pursuant to Section 7.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means any Award granted pursuant to Section 6.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has a controlling interest, either directly or indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the



--------------------------------------------------------------------------------


 

combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

 

“Unrestricted Stock Award” means any Award granted pursuant to Section 9.

 


ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

 


COMMITTEE.  THE PLAN SHALL BE ADMINISTERED BY EITHER THE BOARD OR THE COMMITTEE
(THE “ADMINISTRATOR”).

 


POWERS OF ADMINISTRATOR.  THE ADMINISTRATOR SHALL HAVE THE POWER AND AUTHORITY
TO GRANT AWARDS CONSISTENT WITH THE TERMS OF THE PLAN, INCLUDING THE POWER AND
AUTHORITY:

 


TO SELECT THE INDIVIDUALS TO WHOM AWARDS MAY FROM TIME TO TIME BE GRANTED;

 


TO DETERMINE THE TIME OR TIMES OF GRANT, AND THE EXTENT, IF ANY, OF INCENTIVE
STOCK OPTIONS, NON-QUALIFIED STOCK OPTIONS, STOCK APPRECIATION RIGHTS,
RESTRICTED STOCK AWARDS, DEFERRED STOCK AWARDS, UNRESTRICTED STOCK AWARDS AND
DIVIDEND EQUIVALENT RIGHTS, OR ANY COMBINATION OF THE FOREGOING, GRANTED TO ANY
ONE OR MORE GRANTEES;

 


TO DETERMINE THE NUMBER OF SHARES OF STOCK TO BE COVERED BY ANY AWARD;

 


TO DETERMINE AND MODIFY FROM TIME TO TIME THE TERMS AND CONDITIONS, INCLUDING
RESTRICTIONS, NOT INCONSISTENT WITH THE TERMS OF THE PLAN, OF ANY AWARD, WHICH
TERMS AND CONDITIONS MAY DIFFER AMONG INDIVIDUAL AWARDS AND GRANTEES, AND TO
APPROVE THE FORM OF WRITTEN INSTRUMENTS EVIDENCING THE AWARDS;

 


TO ACCELERATE AT ANY TIME THE EXERCISABILITY OR VESTING OF ALL OR ANY PORTION OF
ANY AWARD;


 


SUBJECT TO THE PROVISIONS OF SECTION 5(A)(II), TO EXTEND AT ANY TIME THE PERIOD
IN WHICH STOCK OPTIONS MAY BE EXERCISED; AND

 


AT ANY TIME TO ADOPT, ALTER AND REPEAL SUCH RULES, GUIDELINES AND PRACTICES FOR
ADMINISTRATION OF THE PLAN AND FOR ITS OWN ACTS AND PROCEEDINGS AS IT SHALL DEEM
ADVISABLE; TO INTERPRET THE TERMS AND PROVISIONS OF THE PLAN AND ANY AWARD
(INCLUDING RELATED WRITTEN INSTRUMENTS); TO MAKE ALL DETERMINATIONS IT DEEMS
ADVISABLE FOR THE ADMINISTRATION OF THE PLAN; TO DECIDE ALL DISPUTES ARISING IN
CONNECTION WITH THE PLAN; AND TO OTHERWISE SUPERVISE THE ADMINISTRATION OF THE
PLAN.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 


DELEGATION OF AUTHORITY TO GRANT AWARDS.  THE ADMINISTRATOR, IN ITS DISCRETION,
MAY DELEGATE TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY ALL OR PART OF THE
ADMINISTRATOR’S AUTHORITY AND DUTIES WITH RESPECT TO THE GRANTING OF AWARDS, TO
INDIVIDUALS WHO ARE NOT SUBJECT TO THE REPORTING AND OTHER PROVISIONS OF
SECTION 16 OF THE EXCHANGE ACT OR “COVERED EMPLOYEES” WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE.  ANY SUCH DELEGATION BY THE ADMINISTRATOR SHALL
INCLUDE A LIMITATION AS TO THE AMOUNT OF AWARDS THAT

 

--------------------------------------------------------------------------------


 


MAY BE GRANTED DURING THE PERIOD OF THE DELEGATION AND SHALL CONTAIN GUIDELINES
AS TO THE DETERMINATION OF THE EXERCISE PRICE OF ANY STOCK OPTION OR STOCK
APPRECIATION RIGHT, THE CONVERSION RATIO OR PRICE OF OTHER AWARDS AND THE
VESTING CRITERIA.  THE ADMINISTRATOR MAY REVOKE OR AMEND THE TERMS OF A
DELEGATION AT ANY TIME BUT SUCH ACTION SHALL NOT INVALIDATE ANY PRIOR ACTIONS OF
THE ADMINISTRATOR’S DELEGATE OR DELEGATES THAT WERE CONSISTENT WITH THE TERMS OF
THE PLAN.

 


INDEMNIFICATION.  NEITHER THE BOARD NOR THE COMMITTEE, NOR ANY MEMBER OF EITHER
OR ANY DELEGATE THEREOF, SHALL BE LIABLE FOR ANY ACT, OMISSION, INTERPRETATION,
CONSTRUCTION OR DETERMINATION MADE IN GOOD FAITH IN CONNECTION WITH THE PLAN,
AND THE MEMBERS OF THE BOARD AND THE COMMITTEE (AND ANY DELEGATE THEREOF) SHALL
BE ENTITLED IN ALL CASES TO INDEMNIFICATION AND REIMBURSEMENT BY THE COMPANY IN
RESPECT OF ANY CLAIM, LOSS, DAMAGE OR EXPENSE (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) ARISING OR RESULTING THEREFROM TO THE FULLEST EXTENT
PERMITTED BY LAW AND/OR UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
COVERAGE WHICH MAY BE IN EFFECT FROM TIME TO TIME AND/OR ANY INDEMNIFICATION
AGREEMENT BETWEEN SUCH INDIVIDUAL AND THE COMPANY.


 


STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION


 


STOCK ISSUABLE.  THE MAXIMUM NUMBER OF SHARES OF STOCK RESERVED AND AVAILABLE
FOR ISSUANCE UNDER THE PLAN SHALL BE 1,300,000 SHARES, SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 3(B); PROVIDED THAT NOT MORE THAN 1,300,000 SHARES SHALL BE
ISSUED IN THE FORM OF INCENTIVE STOCK OPTIONS.  FOR PURPOSES OF THIS LIMITATION,
THE SHARES OF STOCK UNDERLYING ANY AWARDS THAT ARE FORFEITED, CANCELED, HELD
BACK UPON EXERCISE OF AN OPTION OR SETTLEMENT OF AN AWARD TO COVER THE EXERCISE
PRICE OR TAX WITHHOLDING, REACQUIRED BY THE COMPANY PRIOR TO VESTING, SATISFIED
WITHOUT THE ISSUANCE OF STOCK OR OTHERWISE TERMINATED (OTHER THAN BY EXERCISE)
SHALL BE ADDED BACK TO THE SHARES OF STOCK AVAILABLE FOR ISSUANCE UNDER THE
PLAN.  SUBJECT TO SUCH OVERALL LIMITATIONS, SHARES OF STOCK MAY BE ISSUED UP TO
SUCH MAXIMUM NUMBER PURSUANT TO ANY TYPE OR TYPES OF AWARD; PROVIDED, HOWEVER,
THAT STOCK OPTIONS OR STOCK APPRECIATION RIGHTS WITH RESPECT TO NO MORE THAN
150,000 SHARES OF STOCK MAY BE GRANTED TO ANY ONE INDIVIDUAL GRANTEE DURING ANY
ONE CALENDAR YEAR PERIOD.  THE SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN MAY
BE AUTHORIZED BUT UNISSUED SHARES OF STOCK OR SHARES OF STOCK REACQUIRED BY THE
COMPANY.


 


CHANGES IN STOCK.  SUBJECT TO SECTION 3(C) HEREOF, IF, AS A RESULT OF ANY
REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT,
REVERSE STOCK SPLIT OR OTHER SIMILAR CHANGE IN THE COMPANY’S CAPITAL STOCK, THE
OUTSTANDING SHARES OF STOCK ARE INCREASED OR DECREASED OR ARE EXCHANGED FOR A
DIFFERENT NUMBER OR KIND OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR
ADDITIONAL SHARES OR NEW OR DIFFERENT SHARES OR OTHER SECURITIES OF THE COMPANY
OR OTHER NON-CASH ASSETS ARE DISTRIBUTED WITH RESPECT TO SUCH SHARES OF STOCK OR
OTHER SECURITIES, OR, IF, AS A RESULT OF ANY MERGER OR CONSOLIDATION, SALE OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, THE OUTSTANDING SHARES OF
STOCK ARE CONVERTED INTO OR EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF
SECURITIES OF THE COMPANY OR ANY SUCCESSOR ENTITY (OR A PARENT OR SUBSIDIARY
THEREOF), THE ADMINISTRATOR SHALL MAKE AN APPROPRIATE OR PROPORTIONATE
ADJUSTMENT IN (I) THE MAXIMUM NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE
PLAN, (II) THE MAXIMUM NUMBER OF INCENTIVE STOCK OPTIONS THAT MAY BE ISSUED
UNDER THE PLAN, (III) THE NUMBER OF STOCK OPTIONS OR STOCK APPRECIATION RIGHTS
THAT CAN BE GRANTED TO ANY ONE INDIVIDUAL GRANTEE AND THE MAXIMUM

 

--------------------------------------------------------------------------------


 


NUMBER OF SHARES THAT MAY BE GRANTED UNDER A PERFORMANCE-BASED AWARD, (IV) THE
NUMBER AND KIND OF SHARES OR OTHER SECURITIES SUBJECT TO ANY THEN OUTSTANDING
AWARDS UNDER THE PLAN, (V) THE REPURCHASE PRICE, IF ANY, PER SHARE SUBJECT TO
EACH OUTSTANDING RESTRICTED STOCK AWARD, AND (VI) THE PRICE FOR EACH SHARE
SUBJECT TO ANY THEN OUTSTANDING STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
UNDER THE PLAN, WITHOUT CHANGING THE AGGREGATE EXERCISE PRICE (I.E., THE
EXERCISE PRICE MULTIPLIED BY THE NUMBER OF STOCK OPTIONS AND STOCK APPRECIATION
RIGHTS) AS TO WHICH SUCH STOCK OPTIONS AND STOCK APPRECIATION RIGHTS REMAIN
EXERCISABLE.  THE ADJUSTMENT BY THE ADMINISTRATOR SHALL BE FINAL, BINDING AND
CONCLUSIVE.  NO FRACTIONAL SHARES OF STOCK SHALL BE ISSUED UNDER THE PLAN
RESULTING FROM ANY SUCH ADJUSTMENT, BUT THE ADMINISTRATOR IN ITS DISCRETION MAY
MAKE A CASH PAYMENT IN LIEU OF FRACTIONAL SHARES.


 

The Administrator may also adjust the number of shares subject to outstanding
Awards and the exercise price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Administrator that such adjustment is
appropriate to avoid distortion in the operation of the Plan, provided that no
such adjustment shall be made in the case of a Stock Option or Stock
Appreciation Right, without the consent of the grantee, if it would constitute a
modification, extension or renewal of the Option within the meaning of
Section 424(h) of the Code.

 


MERGERS AND OTHER TRANSACTIONS.  IN THE CASE OF AND SUBJECT TO THE CONSUMMATION
OF (I) THE DISSOLUTION OR LIQUIDATION OF THE COMPANY, (II) THE SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY ON A CONSOLIDATED BASIS TO AN
UNRELATED PERSON OR ENTITY, (III) A MERGER, REORGANIZATION OR CONSOLIDATION IN
WHICH THE OUTSTANDING SHARES OF STOCK ARE CONVERTED INTO OR EXCHANGED FOR A
DIFFERENT KIND OF SECURITIES OF THE SUCCESSOR ENTITY AND THE HOLDERS OF THE
COMPANY’S OUTSTANDING VOTING POWER IMMEDIATELY PRIOR TO SUCH TRANSACTION DO NOT
OWN A MAJORITY OF THE OUTSTANDING VOTING POWER OF THE SUCCESSOR ENTITY
IMMEDIATELY UPON COMPLETION OF SUCH TRANSACTION, OR (IV) THE SALE OF ALL OF THE
STOCK OF THE COMPANY TO AN UNRELATED PERSON OR ENTITY (IN EACH CASE, A “SALE
EVENT”), ALL OPTIONS AND STOCK APPRECIATION RIGHTS THAT ARE NOT EXERCISABLE
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME OF THE SALE EVENT SHALL BECOME FULLY
EXERCISABLE AS OF THE EFFECTIVE TIME OF THE SALE EVENT AND ALL OTHER AWARDS
SHALL BECOME FULLY VESTED AND NONFORFEITABLE AS OF THE EFFECTIVE TIME OF THE
SALE EVENT, EXCEPT AS THE ADMINISTRATOR MAY OTHERWISE SPECIFY WITH RESPECT TO
PARTICULAR AWARDS IN THE RELEVANT AWARD DOCUMENTATION, AND AWARDS WITH
CONDITIONS AND RESTRICTIONS RELATING TO THE ATTAINMENT OF PERFORMANCE GOALS MAY
BECOME VESTED AND NONFORFEITABLE IN CONNECTION WITH A SALE EVENT IN THE
ADMINISTRATOR’S DISCRETION.  UPON THE EFFECTIVE TIME OF THE SALE EVENT, THE PLAN
AND ALL OUTSTANDING AWARDS GRANTED HEREUNDER SHALL TERMINATE, UNLESS PROVISION
IS MADE IN CONNECTION WITH THE SALE EVENT IN THE SOLE DISCRETION OF THE PARTIES
THERETO FOR THE ASSUMPTION OR CONTINUATION OF AWARDS THERETOFORE GRANTED BY THE
SUCCESSOR ENTITY, OR THE SUBSTITUTION OF SUCH AWARDS WITH NEW AWARDS OF THE
SUCCESSOR ENTITY OR PARENT THEREOF, WITH APPROPRIATE ADJUSTMENT AS TO THE NUMBER
AND KIND OF SHARES AND, IF APPROPRIATE, THE PER SHARE EXERCISE PRICES, AS SUCH
PARTIES SHALL AGREE (AFTER TAKING INTO ACCOUNT ANY ACCELERATION HEREUNDER).  IN
THE EVENT OF SUCH TERMINATION, EACH GRANTEE SHALL BE PERMITTED, WITHIN A
SPECIFIED PERIOD OF TIME PRIOR TO THE CONSUMMATION OF THE SALE EVENT AS
DETERMINED BY THE

 

--------------------------------------------------------------------------------


 


ADMINISTRATOR, TO EXERCISE ALL OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS
HELD BY SUCH GRANTEE, INCLUDING THOSE THAT WILL BECOME EXERCISABLE UPON THE
CONSUMMATION OF THE SALE EVENT; PROVIDED, HOWEVER, THAT THE EXERCISE OF OPTIONS
AND STOCK APPRECIATION RIGHTS NOT EXERCISABLE PRIOR TO THE SALE EVENT SHALL BE
SUBJECT TO THE CONSUMMATION OF THE SALE EVENT.


 

Notwithstanding anything to the contrary in this Section 3(c), in the event of a
Sale Event pursuant to which holders of the Stock of the Company will receive
upon consummation thereof a cash payment for each share surrendered in the Sale
Event, the Company shall have the right, but not the obligation, to make or
provide for a cash payment to the grantees holding Options and Stock
Appreciation Rights, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the value as determined by the Administrator
of the consideration payable per share of Stock pursuant to the Sale Event (the
“Sale Price”) times the number of shares of Stock subject to outstanding Options
and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights.

 


SUBSTITUTE AWARDS.  THE ADMINISTRATOR MAY GRANT AWARDS UNDER THE PLAN IN
SUBSTITUTION FOR STOCK AND STOCK BASED AWARDS HELD BY EMPLOYEES, DIRECTORS OR
OTHER KEY PERSONS OF ANOTHER CORPORATION IN CONNECTION WITH THE MERGER OR
CONSOLIDATION OF THE EMPLOYING CORPORATION WITH THE COMPANY OR A SUBSIDIARY OR
THE ACQUISITION BY THE COMPANY OR A SUBSIDIARY OF PROPERTY OR STOCK OF THE
EMPLOYING CORPORATION.  THE ADMINISTRATOR MAY DIRECT THAT THE SUBSTITUTE AWARDS
BE GRANTED ON SUCH TERMS AND CONDITIONS AS THE ADMINISTRATOR CONSIDERS
APPROPRIATE IN THE CIRCUMSTANCES.  ANY SUBSTITUTE AWARDS GRANTED UNDER THE PLAN
SHALL NOT COUNT AGAINST THE SHARE LIMITATION SET FORTH IN SECTION 3(A).


 


ELIGIBILITY


 

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including consultants and
prospective employees) of the Company and its Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.

 


STOCK OPTIONS


 

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 


STOCK OPTIONS GRANTED TO EMPLOYEES, NON-EMPLOYEE DIRECTORS AND KEY PERSONS.  THE
ADMINISTRATOR IN ITS DISCRETION MAY GRANT STOCK OPTIONS TO ELIGIBLE EMPLOYEES,
NON-EMPLOYEE DIRECTORS AND KEY PERSONS OF THE COMPANY OR ANY SUBSIDIARY.  STOCK
OPTIONS

 

--------------------------------------------------------------------------------


 


GRANTED PURSUANT TO THIS SECTION 5(A) SHALL BE SUBJECT TO THE FOLLOWING TERMS
AND CONDITIONS AND SHALL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE TERMS OF THE PLAN, AS THE ADMINISTRATOR SHALL DEEM
DESIRABLE.  IF THE ADMINISTRATOR SO DETERMINES, STOCK OPTIONS MAY BE GRANTED IN
LIEU OF CASH COMPENSATION AT THE OPTIONEE’S ELECTION, SUBJECT TO SUCH TERMS AND
CONDITIONS AS THE ADMINISTRATOR MAY ESTABLISH.


 


EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE FOR THE STOCK COVERED BY A STOCK
OPTION GRANTED PURSUANT TO THIS SECTION 5(A) SHALL BE DETERMINED BY THE
ADMINISTRATOR AT THE TIME OF GRANT BUT SHALL NOT BE LESS THAN 100 PERCENT OF THE
FAIR MARKET VALUE ON THE DATE OF GRANT.  IN THE CASE OF AN INCENTIVE STOCK
OPTION THAT IS GRANTED TO A TEN PERCENT OWNER, THE OPTION PRICE OF SUCH
INCENTIVE STOCK OPTION SHALL BE NOT LESS THAN 110 PERCENT OF THE FAIR MARKET
VALUE ON THE GRANT DATE.


 


OPTION TERM.  THE TERM OF EACH STOCK OPTION SHALL BE FIXED BY THE ADMINISTRATOR,
BUT NO STOCK OPTION SHALL BE EXERCISABLE MORE THAN TEN YEARS AFTER THE DATE THE
STOCK OPTION IS GRANTED.  IN THE CASE OF AN INCENTIVE STOCK OPTION THAT IS
GRANTED TO A TEN PERCENT OWNER, THE TERM OF SUCH STOCK OPTION SHALL BE NO MORE
THAN FIVE YEARS FROM THE DATE OF GRANT.


 


EXERCISABILITY; RIGHTS OF A STOCKHOLDER.  STOCK OPTIONS SHALL BECOME EXERCISABLE
AT SUCH TIME OR TIMES, WHETHER OR NOT IN INSTALLMENTS, AS SHALL BE DETERMINED BY
THE ADMINISTRATOR AT OR AFTER THE GRANT DATE.  THE ADMINISTRATOR MAY AT ANY TIME
ACCELERATE THE EXERCISABILITY OF ALL OR ANY PORTION OF ANY STOCK OPTION.  AN
OPTIONEE SHALL HAVE THE RIGHTS OF A STOCKHOLDER ONLY AS TO SHARES ACQUIRED UPON
THE EXERCISE OF A STOCK OPTION AND NOT AS TO UNEXERCISED STOCK OPTIONS.


 


METHOD OF EXERCISE.  STOCK OPTIONS MAY BE EXERCISED IN WHOLE OR IN PART, BY
GIVING WRITTEN NOTICE OF EXERCISE TO THE COMPANY, SPECIFYING THE NUMBER OF
SHARES TO BE PURCHASED.  PAYMENT OF THE PURCHASE PRICE MAY BE MADE BY ONE OR
MORE OF THE FOLLOWING METHODS TO THE EXTENT PROVIDED IN THE OPTION AWARD
AGREEMENT:


 

IN CASH, BY CERTIFIED OR BANK CHECK OR OTHER INSTRUMENT ACCEPTABLE TO THE
ADMINISTRATOR;

 

THROUGH THE DELIVERY (OR ATTESTATION TO THE OWNERSHIP) OF SHARES OF STOCK THAT
HAVE BEEN PURCHASED BY THE OPTIONEE ON THE OPEN MARKET OR THAT ARE BENEFICIALLY
OWNED BY THE OPTIONEE AND ARE NOT THEN SUBJECT TO RESTRICTIONS UNDER ANY COMPANY
PLAN.  SUCH SURRENDERED SHARES SHALL BE VALUED AT FAIR MARKET VALUE ON THE
EXERCISE DATE; OR

 

BY THE OPTIONEE DELIVERING TO THE COMPANY A PROPERLY EXECUTED EXERCISE NOTICE
TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A BROKER TO PROMPTLY DELIVER TO THE
COMPANY CASH OR A CHECK PAYABLE AND ACCEPTABLE TO THE COMPANY FOR THE PURCHASE
PRICE; PROVIDED THAT IN THE EVENT THE OPTIONEE CHOOSES TO PAY THE PURCHASE PRICE
AS SO PROVIDED, THE OPTIONEE AND THE BROKER SHALL COMPLY WITH SUCH PROCEDURES
AND ENTER INTO SUCH AGREEMENTS OF INDEMNITY AND OTHER AGREEMENTS AS THE
ADMINISTRATOR SHALL PRESCRIBE AS A CONDITION OF SUCH PAYMENT PROCEDURE.

 

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from

 

--------------------------------------------------------------------------------


 

the optionee (or a purchaser acting in his stead in accordance with the
provisions of the Stock Option) by the Company of the full purchase price for
such shares and the fulfillment of any other requirements contained in the
Option Award agreement or applicable provisions of laws (including the
satisfaction of any withholding taxes that the Company is obligated to withhold
with respect to the optionee).  In the event an optionee chooses to pay the
purchase price by previously-owned shares of Stock through the attestation
method, the number of shares of Stock transferred to the optionee upon the
exercise of the Stock Option shall be net of the number of shares attested to.

 


ANNUAL LIMIT ON INCENTIVE STOCK OPTIONS.  TO THE EXTENT REQUIRED FOR “INCENTIVE
STOCK OPTION” TREATMENT UNDER SECTION 422 OF THE CODE, THE AGGREGATE FAIR MARKET
VALUE (DETERMINED AS OF THE TIME OF GRANT) OF THE SHARES OF STOCK WITH RESPECT
TO WHICH INCENTIVE STOCK OPTIONS GRANTED UNDER THIS PLAN AND ANY OTHER PLAN OF
THE COMPANY OR ITS PARENT AND SUBSIDIARY CORPORATIONS BECOME EXERCISABLE FOR THE
FIRST TIME BY AN OPTIONEE DURING ANY CALENDAR YEAR SHALL NOT EXCEED $100,000. 
TO THE EXTENT THAT ANY STOCK OPTION EXCEEDS THIS LIMIT, IT SHALL CONSTITUTE A
NON-QUALIFIED STOCK OPTION.

 


STOCK APPRECIATION RIGHTS

 


NATURE OF STOCK APPRECIATION RIGHTS.  A STOCK APPRECIATION RIGHT IS AN AWARD
ENTITLING THE RECIPIENT TO RECEIVE SHARES OF STOCK HAVING A VALUE EQUAL TO THE
EXCESS OF THE FAIR MARKET VALUE OF THE STOCK ON THE DATE OF EXERCISE OVER THE
EXERCISE PRICE OF THE STOCK APPRECIATION RIGHT, WHICH PRICE SHALL NOT BE LESS
THAN 100 PERCENT OF THE FAIR MARKET VALUE OF THE STOCK ON THE DATE OF GRANT (OR
MORE THAN THE OPTION EXERCISE PRICE PER SHARE, IF THE STOCK APPRECIATION RIGHT
WAS GRANTED IN TANDEM WITH A STOCK OPTION) MULTIPLIED BY THE NUMBER OF SHARES OF
STOCK WITH RESPECT TO WHICH THE STOCK APPRECIATION RIGHT SHALL HAVE BEEN
EXERCISED.

 


GRANT AND EXERCISE OF STOCK APPRECIATION RIGHTS.  STOCK APPRECIATION RIGHTS MAY
BE GRANTED BY THE ADMINISTRATOR IN TANDEM WITH, OR INDEPENDENTLY OF, ANY STOCK
OPTION GRANTED PURSUANT TO SECTION 5 OF THE PLAN.  IN THE CASE OF A STOCK
APPRECIATION RIGHT GRANTED IN TANDEM WITH A NON-QUALIFIED STOCK OPTION, SUCH
STOCK APPRECIATION RIGHT MAY BE GRANTED EITHER AT OR AFTER THE TIME OF THE GRANT
OF SUCH OPTION.  IN THE CASE OF A STOCK APPRECIATION RIGHT GRANTED IN TANDEM
WITH AN INCENTIVE STOCK OPTION, SUCH STOCK APPRECIATION RIGHT MAY BE GRANTED
ONLY AT THE TIME OF THE GRANT OF THE OPTION.

 

A Stock Appreciation Right or applicable portion thereof granted in tandem with
a Stock Option shall terminate and no longer be exercisable upon the termination
or exercise of the related Option.

 


TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.  STOCK APPRECIATION RIGHTS
SHALL BE SUBJECT TO SUCH TERMS AND CONDITIONS AS SHALL BE DETERMINED FROM TIME
TO TIME BY THE ADMINISTRATOR, SUBJECT TO THE FOLLOWING:

 


STOCK APPRECIATION RIGHTS GRANTED IN TANDEM WITH OPTIONS SHALL BE EXERCISABLE AT
SUCH TIME OR TIMES AND TO THE EXTENT THAT THE RELATED STOCK OPTIONS SHALL BE
EXERCISABLE.

 


UPON EXERCISE OF A STOCK APPRECIATION RIGHT, THE APPLICABLE PORTION OF ANY
RELATED OPTION SHALL BE SURRENDERED.

 

--------------------------------------------------------------------------------


 


RESTRICTED STOCK AWARDS


 


NATURE OF RESTRICTED STOCK AWARDS.  A RESTRICTED STOCK AWARD IS AN AWARD
ENTITLING THE RECIPIENT TO ACQUIRE, AT SUCH PURCHASE PRICE (WHICH MAY BE ZERO)
AS DETERMINED BY THE ADMINISTRATOR, SHARES OF STOCK SUBJECT TO SUCH RESTRICTIONS
AND CONDITIONS AS THE ADMINISTRATOR MAY DETERMINE AT THE TIME OF GRANT
(“RESTRICTED STOCK”).  CONDITIONS MAY BE BASED ON CONTINUING EMPLOYMENT (OR
OTHER SERVICE RELATIONSHIP) AND/OR ACHIEVEMENT OF PRE-ESTABLISHED PERFORMANCE
GOALS AND OBJECTIVES.  THE GRANT OF A RESTRICTED STOCK AWARD IS CONTINGENT ON
THE GRANTEE EXECUTING THE RESTRICTED STOCK AWARD AGREEMENT.  THE TERMS AND
CONDITIONS OF EACH SUCH AGREEMENT SHALL BE DETERMINED BY THE ADMINISTRATOR, AND
SUCH TERMS AND CONDITIONS MAY DIFFER AMONG INDIVIDUAL AWARDS AND GRANTEES.


 


RIGHTS AS A STOCKHOLDER.  UPON EXECUTION OF A WRITTEN INSTRUMENT SETTING FORTH
THE RESTRICTED STOCK AWARD AND PAYMENT OF ANY APPLICABLE PURCHASE PRICE, A
GRANTEE SHALL HAVE THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE VOTING OF THE
RESTRICTED STOCK, SUBJECT TO SUCH CONDITIONS CONTAINED IN THE WRITTEN INSTRUMENT
EVIDENCING THE RESTRICTED STOCK AWARD.  UNLESS THE ADMINISTRATOR SHALL OTHERWISE
DETERMINE, (I) UNCERTIFICATED RESTRICTED STOCK SHALL BE ACCOMPANIED BY A
NOTATION ON THE RECORDS OF THE COMPANY OR THE TRANSFER AGENT TO THE EFFECT THAT
THEY ARE SUBJECT TO FORFEITURE UNTIL SUCH RESTRICTED STOCK ARE VESTED AS
PROVIDED IN SECTION 7(D) BELOW, AND (II) CERTIFICATED RESTRICTED STOCK SHALL
REMAIN IN THE POSSESSION OF THE COMPANY UNTIL SUCH RESTRICTED STOCK IS VESTED AS
PROVIDED IN SECTION 7(D) BELOW, AND THE GRANTEE SHALL BE REQUIRED, AS A
CONDITION OF THE GRANT, TO DELIVER TO THE COMPANY SUCH INSTRUMENTS OF TRANSFER
AS THE ADMINISTRATOR MAY PRESCRIBE.


 


RESTRICTIONS.  RESTRICTED STOCK MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED
OR OTHERWISE ENCUMBERED OR DISPOSED OF EXCEPT AS SPECIFICALLY PROVIDED HEREIN OR
IN THE RESTRICTED STOCK AWARD AGREEMENT.  EXCEPT AS MAY OTHERWISE BE PROVIDED BY
THE ADMINISTRATOR EITHER IN THE AWARD AGREEMENT OR, SUBJECT TO SECTION 16 BELOW,
IN WRITING AFTER THE AWARD AGREEMENT IS ISSUED, IF ANY, IF A GRANTEE’S
EMPLOYMENT (OR OTHER SERVICE RELATIONSHIP) WITH THE COMPANY AND ITS SUBSIDIARIES
TERMINATES FOR ANY REASON, ANY RESTRICTED STOCK THAT HAS NOT VESTED AT THE TIME
OF TERMINATION SHALL AUTOMATICALLY AND WITHOUT ANY REQUIREMENT OF NOTICE TO SUCH
GRANTEE FROM OR OTHER ACTION BY OR ON BEHALF OF, THE COMPANY BE DEEMED TO HAVE
BEEN REACQUIRED BY THE COMPANY AT ITS ORIGINAL PURCHASE PRICE FROM SUCH GRANTEE
OR SUCH GRANTEE’S LEGAL REPRESENTATIVE SIMULTANEOUSLY WITH SUCH TERMINATION OF
EMPLOYMENT (OR OTHER SERVICE RELATIONSHIP), AND THEREAFTER SHALL CEASE TO
REPRESENT ANY OWNERSHIP OF THE COMPANY BY THE GRANTEE OR RIGHTS OF THE GRANTEE
AS A SHAREHOLDER.  FOLLOWING SUCH DEEMED REACQUISITION OF UNVESTED RESTRICTED
STOCK THAT ARE REPRESENTED BY PHYSICAL CERTIFICATES, A GRANTEE SHALL SURRENDER
SUCH CERTIFICATES TO THE COMPANY UPON REQUEST WITHOUT CONSIDERATION.


 


VESTING OF RESTRICTED STOCK.  THE ADMINISTRATOR AT THE TIME OF GRANT SHALL
SPECIFY THE DATE OR DATES AND/OR THE ATTAINMENT OF PRE-ESTABLISHED PERFORMANCE
GOALS, OBJECTIVES AND OTHER CONDITIONS ON WHICH THE NON-TRANSFERABILITY OF THE
RESTRICTED STOCK AND THE COMPANY’S RIGHT OF REPURCHASE OR FORFEITURE SHALL
LAPSE.  SUBSEQUENT TO SUCH DATE OR DATES AND/OR THE ATTAINMENT OF SUCH
PRE-ESTABLISHED PERFORMANCE GOALS, OBJECTIVES AND OTHER CONDITIONS, THE SHARES
ON WHICH ALL RESTRICTIONS HAVE LAPSED SHALL NO LONGER BE RESTRICTED STOCK AND
SHALL BE DEEMED “VESTED.”  EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE
ADMINISTRATOR EITHER IN THE AWARD AGREEMENT OR, SUBJECT TO SECTION 16 BELOW, IN
WRITING AFTER THE AWARD

 

--------------------------------------------------------------------------------


 


AGREEMENT IS ISSUED, A GRANTEE’S RIGHTS IN ANY SHARES OF RESTRICTED STOCK THAT
HAVE NOT VESTED SHALL AUTOMATICALLY TERMINATE UPON THE GRANTEE’S TERMINATION OF
EMPLOYMENT (OR OTHER SERVICE RELATIONSHIP) WITH THE COMPANY AND ITS SUBSIDIARIES
AND SUCH SHARES SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 7(C) ABOVE.

 


DEFERRED STOCK AWARDS

 


NATURE OF DEFERRED STOCK AWARDS.   A DEFERRED STOCK AWARD IS AN AWARD OF PHANTOM
STOCK UNITS TO A GRANTEE, SUBJECT TO RESTRICTIONS AND CONDITIONS AS THE
ADMINISTRATOR MAY DETERMINE AT THE TIME OF GRANT.  CONDITIONS MAY BE BASED ON
CONTINUING EMPLOYMENT (OR OTHER SERVICE RELATIONSHIP) AND/OR ACHIEVEMENT OF
PRE-ESTABLISHED PERFORMANCE GOALS AND OBJECTIVES.  THE GRANT OF A DEFERRED STOCK
AWARD IS CONTINGENT ON THE GRANTEE EXECUTING THE DEFERRED STOCK AWARD
AGREEMENT.  THE TERMS AND CONDITIONS OF EACH SUCH AGREEMENT SHALL BE DETERMINED
BY THE ADMINISTRATOR, AND SUCH TERMS AND CONDITIONS MAY DIFFER AMONG INDIVIDUAL
AWARDS AND GRANTEES.  AT THE END OF THE DEFERRAL PERIOD, THE DEFERRED STOCK
AWARD, TO THE EXTENT VESTED, SHALL BE PAID TO THE GRANTEE IN THE FORM OF SHARES
OF STOCK.

 


ELECTION TO RECEIVE DEFERRED STOCK AWARDS IN LIEU OF COMPENSATION.  THE
ADMINISTRATOR MAY, IN ITS SOLE DISCRETION, PERMIT A GRANTEE TO ELECT TO RECEIVE
A PORTION OF THE CASH COMPENSATION OR RESTRICTED STOCK AWARD OTHERWISE DUE TO
SUCH GRANTEE IN THE FORM OF A DEFERRED STOCK AWARD.  ANY SUCH ELECTION SHALL BE
MADE IN WRITING AND SHALL BE DELIVERED TO THE COMPANY NO LATER THAN THE DATE
SPECIFIED BY THE ADMINISTRATOR AND IN ACCORDANCE WITH SECTION 409A AND SUCH
OTHER RULES AND PROCEDURES ESTABLISHED BY THE ADMINISTRATOR.  THE ADMINISTRATOR
SHALL HAVE THE SOLE RIGHT TO DETERMINE WHETHER AND UNDER WHAT CIRCUMSTANCES TO
PERMIT SUCH ELECTIONS AND TO IMPOSE SUCH LIMITATIONS AND OTHER TERMS AND
CONDITIONS THEREON AS THE ADMINISTRATOR DEEMS APPROPRIATE.

 


RIGHTS AS A STOCKHOLDER.  DURING THE DEFERRAL PERIOD, A GRANTEE SHALL HAVE NO
RIGHTS AS A STOCKHOLDER; PROVIDED, HOWEVER, THAT THE GRANTEE MAY BE CREDITED
WITH DIVIDEND EQUIVALENT RIGHTS WITH RESPECT TO THE PHANTOM STOCK UNITS
UNDERLYING HIS DEFERRED STOCK AWARD, SUBJECT TO SUCH TERMS AND CONDITIONS AS THE
ADMINISTRATOR MAY DETERMINE.

 


TERMINATION.  EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE ADMINISTRATOR EITHER IN
THE AWARD AGREEMENT OR, SUBJECT TO SECTION 16 BELOW, IN WRITING AFTER THE AWARD
AGREEMENT IS ISSUED, A GRANTEE’S RIGHT IN ALL DEFERRED STOCK AWARDS THAT HAVE
NOT VESTED SHALL AUTOMATICALLY TERMINATE UPON THE GRANTEE’S TERMINATION OF
EMPLOYMENT (OR CESSATION OF SERVICE RELATIONSHIP) WITH THE COMPANY AND ITS
SUBSIDIARIES FOR ANY REASON.

 


UNRESTRICTED STOCK AWARDS

 

Grant or Sale of Unrestricted Stock.  The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award to any grantee pursuant to
which such grantee may receive shares of Stock free of any restrictions
(“Unrestricted Stock”) under the Plan.  Unrestricted Stock Awards may be granted
in respect of past services or other valid consideration, or in lieu of cash
compensation due to such grantee.

 

--------------------------------------------------------------------------------


 


PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES


 

Notwithstanding anything to the contrary contained herein, to the extent that
any Restricted Stock Award or Deferred Stock Award granted to a Covered Employee
is intended to qualify as “Performance-based Compensation” under Section 162(m)
of the Code and the regulations promulgated thereunder (a “Performance-based
Award”), such Award shall comply with the provisions set forth below:

 


PERFORMANCE CRITERIA.  THE PERFORMANCE CRITERIA USED IN PERFORMANCE GOALS
GOVERNING PERFORMANCE-BASED AWARDS GRANTED TO COVERED EMPLOYEES MAY INCLUDE ANY
OR ALL OF THE FOLLOWING:  (I) RETURN ON EQUITY, ASSETS, CAPITAL OR INVESTMENT OF
THE COMPANY OR ANY SUBSIDIARY, A DIVISION, AN OPERATING UNIT OR A BUSINESS
SEGMENT OF THE COMPANY OR ANY SUBSIDIARY, OR ANY COMBINATION OF THE FOREGOING;
(II) REVENUE, PRE-TAX OR AFTER-TAX PROFIT LEVELS OF THE COMPANY OR ANY
SUBSIDIARY, A DIVISION, AN OPERATING UNIT OR A BUSINESS SEGMENT OF THE COMPANY
OR ANY SUBSIDIARY, OR ANY COMBINATION OF THE FOREGOING; (III) EARNINGS BEFORE
INTEREST, TAXES, DEPRECIATION AND AMORTIZATION, CASH FLOW OR A SIMILAR MEASURE
OF THE COMPANY OR ANY SUBSIDIARY, A DIVISION, AN OPERATING UNIT OR A BUSINESS
SEGMENT OF THE COMPANY OR ANY SUBSIDIARY, OR ANY COMBINATION OF THE FOREGOING;
(IV) TOTAL SHAREHOLDER RETURN; (V) CHANGES IN THE MARKET PRICE OF THE STOCK;
(VI) SALES OR MARKET SHARE; (VII) EARNINGS PER SHARE; OR (VIII) ECONOMIC VALUE
ADDED; OR SUCH OTHER SIMILAR PERFORMANCE MEASURES AS MAY BE DETERMINED BY THE
ADMINISTRATOR.


 


GRANT OF PERFORMANCE-BASED AWARDS.  WITH RESPECT TO EACH PERFORMANCE-BASED AWARD
GRANTED TO A COVERED EMPLOYEE, THE COMMITTEE SHALL SELECT, WITHIN THE FIRST 90
DAYS OF A PERFORMANCE CYCLE (OR, IF SHORTER, WITHIN THE MAXIMUM PERIOD ALLOWED
UNDER SECTION 162(M) OF THE CODE) THE PERFORMANCE CRITERIA FOR SUCH GRANT, AND
THE ACHIEVEMENT TARGETS WITH RESPECT TO EACH PERFORMANCE CRITERION (INCLUDING A
THRESHOLD LEVEL OF PERFORMANCE BELOW WHICH NO AMOUNT WILL BECOME PAYABLE WITH
RESPECT TO SUCH AWARD).  EACH PERFORMANCE-BASED AWARD WILL SPECIFY THE AMOUNT
PAYABLE, OR THE FORMULA FOR DETERMINING THE AMOUNT PAYABLE, UPON ACHIEVEMENT OF
THE VARIOUS APPLICABLE PERFORMANCE TARGETS.  THE PERFORMANCE CRITERIA
ESTABLISHED BY THE COMMITTEE MAY BE (BUT NEED NOT BE) DIFFERENT FOR EACH
PERFORMANCE CYCLE AND DIFFERENT GOALS MAY BE APPLICABLE TO PERFORMANCE-BASED
AWARDS TO DIFFERENT COVERED EMPLOYEES.


 


PAYMENT OF PERFORMANCE-BASED AWARDS.  FOLLOWING THE COMPLETION OF A PERFORMANCE
CYCLE, THE COMMITTEE SHALL MEET TO REVIEW AND CERTIFY IN WRITING WHETHER, AND TO
WHAT EXTENT, THE PERFORMANCE CRITERIA FOR THE PERFORMANCE CYCLE HAVE BEEN
ACHIEVED AND, IF SO, TO ALSO CALCULATE AND CERTIFY IN WRITING THE AMOUNT OF THE
PERFORMANCE-BASED AWARDS EARNED FOR THE PERFORMANCE CYCLE.  THE COMMITTEE SHALL
THEN DETERMINE THE ACTUAL SIZE OF EACH COVERED EMPLOYEE’S PERFORMANCE-BASED
AWARD, AND, IN DOING SO, MAY REDUCE OR ELIMINATE THE AMOUNT OF THE
PERFORMANCE-BASED AWARD FOR A COVERED EMPLOYEE IF, IN ITS SOLE JUDGMENT, SUCH
REDUCTION OR ELIMINATION IS APPROPRIATE.


 


MAXIMUM AWARD PAYABLE.  THE MAXIMUM PERFORMANCE-BASED AWARD PAYABLE TO ANY ONE
COVERED EMPLOYEE UNDER THE PLAN FOR A PERFORMANCE CYCLE IS 150,000 SHARES
(SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 3(B) HEREOF).

 

--------------------------------------------------------------------------------


 


DIVIDEND EQUIVALENT RIGHTS

 


DIVIDEND EQUIVALENT RIGHTS.  A DIVIDEND EQUIVALENT RIGHT IS AN AWARD ENTITLING
THE GRANTEE TO RECEIVE CREDITS BASED ON CASH DIVIDENDS THAT WOULD HAVE BEEN PAID
ON THE SHARES OF STOCK SPECIFIED IN THE DIVIDEND EQUIVALENT RIGHT (OR OTHER
AWARD TO WHICH IT RELATES) IF SUCH SHARES HAD BEEN ISSUED TO AND HELD BY THE
GRANTEE.  A DIVIDEND EQUIVALENT RIGHT MAY BE GRANTED HEREUNDER TO ANY GRANTEE AS
A COMPONENT OF ANOTHER AWARD OR AS A FREESTANDING AWARD.  THE TERMS AND
CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS SHALL BE SPECIFIED IN THE AWARD
AGREEMENT.  DIVIDEND EQUIVALENTS CREDITED TO THE HOLDER OF A DIVIDEND EQUIVALENT
RIGHT MAY BE PAID CURRENTLY OR MAY BE DEEMED TO BE REINVESTED IN ADDITIONAL
SHARES OF STOCK, WHICH MAY THEREAFTER ACCRUE ADDITIONAL EQUIVALENTS.  ANY SUCH
REINVESTMENT SHALL BE AT FAIR MARKET VALUE ON THE DATE OF REINVESTMENT OR SUCH
OTHER PRICE AS MAY THEN APPLY UNDER A DIVIDEND REINVESTMENT PLAN SPONSORED BY
THE COMPANY, IF ANY.  DIVIDEND EQUIVALENT RIGHTS MAY BE SETTLED IN CASH OR
SHARES OF STOCK OR A COMBINATION THEREOF, IN A SINGLE INSTALLMENT OR
INSTALLMENTS.  A DIVIDEND EQUIVALENT RIGHT GRANTED AS A COMPONENT OF ANOTHER
AWARD MAY PROVIDE THAT SUCH DIVIDEND EQUIVALENT RIGHT SHALL BE SETTLED UPON
EXERCISE, SETTLEMENT, OR PAYMENT OF, OR LAPSE OF RESTRICTIONS ON, SUCH OTHER
AWARD, AND THAT SUCH DIVIDEND EQUIVALENT RIGHT SHALL EXPIRE OR BE FORFEITED OR
ANNULLED UNDER THE SAME CONDITIONS AS SUCH OTHER AWARD.  A DIVIDEND EQUIVALENT
RIGHT GRANTED AS A COMPONENT OF ANOTHER AWARD MAY ALSO CONTAIN TERMS AND
CONDITIONS DIFFERENT FROM SUCH OTHER AWARD.

 


INTEREST EQUIVALENTS.  ANY AWARD UNDER THIS PLAN THAT IS SETTLED IN WHOLE OR IN
PART IN CASH ON A DEFERRED BASIS MAY PROVIDE IN THE GRANT FOR INTEREST
EQUIVALENTS TO BE CREDITED WITH RESPECT TO SUCH CASH PAYMENT.  INTEREST
EQUIVALENTS MAY BE COMPOUNDED AND SHALL BE PAID UPON SUCH TERMS AND CONDITIONS
AS MAY BE SPECIFIED BY THE GRANT.

 


TERMINATION.  EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE ADMINISTRATOR EITHER IN
THE AWARD AGREEMENT OR, SUBJECT TO SECTION 16 BELOW, IN WRITING AFTER THE AWARD
AGREEMENT IS ISSUED, A GRANTEE’S RIGHTS IN ALL DIVIDEND EQUIVALENT RIGHTS OR
INTEREST EQUIVALENTS GRANTED AS A COMPONENT OF ANOTHER AWARD THAT HAS NOT VESTED
SHALL AUTOMATICALLY TERMINATE UPON THE GRANTEE’S TERMINATION OF EMPLOYMENT (OR
CESSATION OF SERVICE RELATIONSHIP) WITH THE COMPANY AND ITS SUBSIDIARIES FOR ANY
REASON.

 


TRANSFERABILITY OF AWARDS

 


TRANSFERABILITY.  EXCEPT AS PROVIDED IN SECTION 12(B) BELOW, DURING A GRANTEE’S
LIFETIME, HIS OR HER AWARDS SHALL BE EXERCISABLE ONLY BY THE GRANTEE, OR BY THE
GRANTEE’S LEGAL REPRESENTATIVE OR GUARDIAN IN THE EVENT OF THE GRANTEE’S
INCAPACITY.  NO AWARDS SHALL BE SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE
ENCUMBERED OR DISPOSED OF BY A GRANTEE OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION.  NO AWARDS SHALL BE SUBJECT, IN WHOLE OR IN PART, TO
ATTACHMENT, EXECUTION, OR LEVY OF ANY KIND, AND ANY PURPORTED TRANSFER IN
VIOLATION HEREOF SHALL BE NULL AND VOID.

 


COMMITTEE ACTION.  NOTWITHSTANDING SECTION 12(A), THE ADMINISTRATOR, IN ITS
DISCRETION, MAY PROVIDE EITHER IN THE AWARD AGREEMENT REGARDING A GIVEN AWARD OR
BY SUBSEQUENT WRITTEN APPROVAL THAT THE GRANTEE (WHO IS AN EMPLOYEE OR DIRECTOR)
MAY TRANSFER HIS OR HER AWARDS (OTHER THAN ANY INCENTIVE STOCK OPTIONS) TO HIS
OR HER IMMEDIATE FAMILY MEMBERS, TO TRUSTS FOR THE BENEFIT OF SUCH FAMILY
MEMBERS, OR TO PARTNERSHIPS IN WHICH

 

--------------------------------------------------------------------------------


 


SUCH FAMILY MEMBERS ARE THE ONLY PARTNERS, PROVIDED THAT THE TRANSFEREE AGREES
IN WRITING WITH THE COMPANY TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF
THIS PLAN AND THE APPLICABLE AWARD.

 


FAMILY MEMBER.  FOR PURPOSES OF SECTION 12(B), “FAMILY MEMBER” SHALL MEAN A
GRANTEE’S CHILD, STEPCHILD, GRANDCHILD, PARENT, STEPPARENT, GRANDPARENT, SPOUSE,
FORMER SPOUSE, SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW, FATHER-IN-LAW, SON-IN-LAW,
DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR SISTER-IN-LAW, INCLUDING ADOPTIVE
RELATIONSHIPS, ANY PERSON SHARING THE GRANTEE’S HOUSEHOLD (OTHER THAN A TENANT
OF THE GRANTEE), A TRUST IN WHICH THESE PERSONS (OR THE GRANTEE) HAVE MORE THAN
50 PERCENT OF THE BENEFICIAL INTEREST, A FOUNDATION IN WHICH THESE PERSONS (OR
THE GRANTEE) CONTROL THE MANAGEMENT OF ASSETS, AND ANY OTHER ENTITY IN WHICH
THESE PERSONS (OR THE GRANTEE) OWN MORE THAN 50 PERCENT OF THE VOTING INTERESTS.

 


DESIGNATION OF BENEFICIARY.  EACH GRANTEE TO WHOM AN AWARD HAS BEEN MADE UNDER
THE PLAN MAY DESIGNATE A BENEFICIARY OR BENEFICIARIES TO EXERCISE ANY AWARD OR
RECEIVE ANY PAYMENT UNDER ANY AWARD PAYABLE ON OR AFTER THE GRANTEE’S DEATH. 
ANY SUCH DESIGNATION SHALL BE ON A FORM PROVIDED FOR THAT PURPOSE BY THE
ADMINISTRATOR AND SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE ADMINISTRATOR. 
IF NO BENEFICIARY HAS BEEN DESIGNATED BY A DECEASED GRANTEE, OR IF THE
DESIGNATED BENEFICIARIES HAVE PREDECEASED THE GRANTEE, THE BENEFICIARY SHALL BE
THE GRANTEE’S ESTATE.

 


TAX WITHHOLDING

 


PAYMENT BY GRANTEE.  EACH GRANTEE SHALL, NO LATER THAN THE DATE AS OF WHICH THE
VALUE OF AN AWARD OR OF ANY STOCK OR OTHER AMOUNTS RECEIVED THEREUNDER FIRST
BECOMES INCLUDABLE IN THE GROSS INCOME OF THE GRANTEE FOR FEDERAL INCOME TAX
PURPOSES, PAY TO THE COMPANY, OR MAKE ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATOR REGARDING PAYMENT OF, ANY FEDERAL, STATE, OR LOCAL TAXES OF ANY
KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH INCOME.  THE COMPANY
AND ITS SUBSIDIARIES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO
DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE
GRANTEE.  THE COMPANY’S OBLIGATION TO DELIVER EVIDENCE OF BOOK ENTRY (OR STOCK
CERTIFICATES) TO ANY GRANTEE IS SUBJECT TO AND CONDITIONED ON TAX OBLIGATIONS
BEING SATISFIED BY THE GRANTEE.

 


PAYMENT IN STOCK.  SUBJECT TO APPROVAL BY THE ADMINISTRATOR, A GRANTEE MAY ELECT
TO HAVE THE MINIMUM REQUIRED TAX WITHHOLDING OBLIGATION SATISFIED, IN WHOLE OR
IN PART, BY (I) AUTHORIZING THE COMPANY TO WITHHOLD FROM SHARES OF STOCK TO BE
ISSUED PURSUANT TO ANY AWARD A NUMBER OF SHARES WITH AN AGGREGATE FAIR MARKET
VALUE (AS OF THE DATE THE WITHHOLDING IS EFFECTED) THAT WOULD SATISFY THE
WITHHOLDING AMOUNT DUE, OR (II) TRANSFERRING TO THE COMPANY SHARES OF STOCK
OWNED BY THE GRANTEE WITH AN AGGREGATE FAIR MARKET VALUE (AS OF THE DATE THE
WITHHOLDING IS EFFECTED) THAT WOULD SATISFY THE WITHHOLDING AMOUNT DUE.

 


ADDITIONAL CONDITIONS APPLICABLE TO NONQUALIFIED DEFERRED COMPENSATION UNDER
SECTION 409A.

 

In the event any Stock Option or Stock Appreciation Right under the Plan is
granted with an exercise price of less than 100 percent of the Fair Market Value
on the date of grant (regardless of whether or not such exercise price is
intentionally or

 

--------------------------------------------------------------------------------


 

unintentionally priced at less than Fair Market Value), or such grant is
materially modified and deemed a new grant at a time when the Fair Market Value
exceeds the exercise price, or any other Award is otherwise determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A (a “409A Award”), the following additional conditions shall apply
and shall supersede any contrary provisions of this Plan or the terms of any
agreement relating to such 409A Award.

 


EXERCISE AND DISTRIBUTION.  EXCEPT AS PROVIDED IN SECTION 14(B) HEREOF, NO 409A
AWARD SHALL BE EXERCISABLE OR DISTRIBUTABLE EARLIER THAN UPON ONE OF THE
FOLLOWING:

 


SPECIFIED TIME.  A SPECIFIED TIME OR A FIXED SCHEDULE SET FORTH IN THE WRITTEN
INSTRUMENT EVIDENCING THE 409A AWARD, BUT NOT LATER THAN AFTER THE EXPIRATION OF
TEN YEARS FROM THE DATE SUCH AWARD WAS GRANTED.

 


SEPARATION FROM SERVICE.  SEPARATION FROM SERVICE (WITHIN THE MEANING OF
SECTION 409A) BY THE 409A AWARD RECIPIENT; PROVIDED HOWEVER, IF THE 409A AWARD
RECIPIENT IS A “KEY EMPLOYEE” (AS DEFINED IN SECTION 416(I) OF THE CODE WITHOUT
REGARD TO PARAGRAPH (5) THEREOF) AND ANY OF THE COMPANY’S STOCK IS PUBLICLY
TRADED ON AN ESTABLISHED SECURITIES MARKET OR OTHERWISE, EXERCISE OR
DISTRIBUTION UNDER THIS SECTION 14(A)(II) MAY NOT BE MADE BEFORE THE DATE THAT
IS SIX MONTHS AFTER THE DATE OF SEPARATION FROM SERVICE.

 


DEATH.  THE DATE OF DEATH OF THE 409A AWARD RECIPIENT.

 


DISABILITY.  THE DATE THE 409A AWARD RECIPIENT BECOMES DISABLED (WITHIN THE
MEANING OF SECTION 14(C)(II) HEREOF).

 


UNFORESEEABLE EMERGENCY.  THE OCCURRENCE OF AN UNFORESEEABLE EMERGENCY (WITHIN
THE MEANING OF SECTION 14(C)(III) HEREOF), BUT ONLY IF THE NET VALUE (AFTER
PAYMENT OF THE EXERCISE PRICE) OF THE NUMBER OF SHARES OF STOCK THAT BECOME
ISSUABLE DOES NOT EXCEED THE AMOUNTS NECESSARY TO SATISFY SUCH EMERGENCY PLUS
AMOUNTS NECESSARY TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT OF THE
EXERCISE, AFTER TAKING INTO ACCOUNT THE EXTENT TO WHICH THE EMERGENCY IS OR MAY
BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE OR
BY LIQUIDATION OF THE PARTICIPANT’S OTHER ASSETS (TO THE EXTENT SUCH LIQUIDATION
WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP).

 


CHANGE IN CONTROL EVENT.  THE OCCURRENCE OF A CHANGE IN CONTROL EVENT (WITHIN
THE MEANING OF SECTION 14(C)(I) HEREOF), INCLUDING THE COMPANY’S DISCRETIONARY
EXERCISE OF THE RIGHT TO ACCELERATE VESTING OF SUCH GRANT UPON A CHANGE IN
CONTROL EVENT OR TO TERMINATE THE PLAN OR ANY 409A AWARD GRANTED HEREUNDER
WITHIN 12 MONTHS OF THE CHANGE IN CONTROL EVENT.

 


NO ACCELERATION.  A 409A AWARD MAY NOT BE ACCELERATED OR EXERCISED PRIOR TO THE
TIME SPECIFIED IN SECTION 14(A) HEREOF, EXCEPT IN THE CASE OF ONE OF THE
FOLLOWING EVENTS:

 


DOMESTIC RELATIONS ORDER.  THE 409A AWARD MAY PERMIT THE ACCELERATION OF THE
EXERCISE OR DISTRIBUTION TIME OR SCHEDULE TO AN INDIVIDUAL OTHER THAN THE
PARTICIPANT AS MAY BE NECESSARY TO COMPLY WITH THE TERMS OF A DOMESTIC RELATIONS
ORDER (AS DEFINED IN SECTION 414(P)(1)(B) OF THE CODE).

 

--------------------------------------------------------------------------------


 


CONFLICTS OF INTEREST.  THE 409A AWARD MAY PERMIT THE ACCELERATION OF THE
EXERCISE OR DISTRIBUTION TIME OR SCHEDULE AS MAY BE NECESSARY TO COMPLY WITH THE
TERMS OF A CERTIFICATE OF DIVESTITURE (AS DEFINED IN SECTION 1043(B)(2) OF THE
CODE).

 


CHANGE IN CONTROL EVENT.  THE ADMINISTRATOR MAY EXERCISE THE DISCRETIONARY RIGHT
TO ACCELERATE THE VESTING OF SUCH 409A AWARD UPON A CHANGE IN CONTROL EVENT OR
TO TERMINATE THE PLAN OR ANY 409A AWARD GRANTED THEREUNDER WITHIN 12 MONTHS OF
THE CHANGE IN CONTROL EVENT AND CANCEL THE 409A AWARD FOR COMPENSATION.

 


DEFINITIONS.  SOLELY FOR PURPOSES OF THIS SECTION 14 AND NOT FOR OTHER PURPOSES
OF THE PLAN, THE FOLLOWING TERMS SHALL BE DEFINED AS SET FORTH BELOW:

 


“CHANGE IN CONTROL EVENT” MEANS THE OCCURRENCE OF A CHANGE IN THE OWNERSHIP OF
THE COMPANY, A CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR A CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY (AS DEFINED IN
IRS NOTICE 2005-1, Q&A-11, Q&A-12, Q&A-13 AND Q&A-14).

 


“DISABLED” MEANS A GRANTEE (I) IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL
ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT
THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A
CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, OR (II) IS, BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS
THAN THREE MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE
COMPANY OR ITS SUBSIDIARIES.

 


“UNFORESEEABLE EMERGENCY” MEANS A SEVERE FINANCIAL HARDSHIP TO THE GRANTEE
RESULTING FROM AN ILLNESS OR ACCIDENT OF THE GRANTEE, THE GRANTEE’S SPOUSE, OR A
DEPENDENT (AS DEFINED IN SECTION 152(A) OF THE CODE) OF THE GRANTEE, LOSS OF THE
GRANTEE’S PROPERTY DUE TO CASUALTY, OR SIMILAR EXTRAORDINARY AND UNFORESEEABLE
CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE GRANTEE.

 


TRANSFER, LEAVE OF ABSENCE, ETC.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 


A TRANSFER TO THE EMPLOYMENT OF THE COMPANY FROM A SUBSIDIARY OR FROM THE
COMPANY TO A SUBSIDIARY, OR FROM ONE SUBSIDIARY TO ANOTHER; OR

 


AN APPROVED LEAVE OF ABSENCE FOR MILITARY SERVICE OR SICKNESS, OR FOR ANY OTHER
PURPOSE APPROVED BY THE COMPANY, IF THE EMPLOYEE’S RIGHT TO RE-EMPLOYMENT IS
GUARANTEED EITHER BY A STATUTE OR BY CONTRACT OR UNDER THE POLICY PURSUANT TO
WHICH THE LEAVE OF ABSENCE WAS GRANTED OR IF THE ADMINISTRATOR OTHERWISE SO
PROVIDES IN WRITING.

 


AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect

 

--------------------------------------------------------------------------------


 

rights under any outstanding Award without the holder’s consent.  Except as
provided in Section 3(b) or 3(c), in no event may the Administrator exercise its
discretion to reduce the exercise price of outstanding Stock Options or Stock
Appreciation Rights or effect repricing through cancellation and re-grants.  Any
material Plan amendments (other than amendments that curtail the scope of the
Plan), including any Plan amendments that (i) increase the number of shares
reserved for issuance under the Plan, (ii) expand the type of Awards available
under, materially expand the eligibility to participate in, or materially extend
the term of, the Plan, or (iii) materially change the method of determining Fair
Market Value, shall be subject to approval by the Company stockholders entitled
to vote at a meeting of stockholders.  In addition, to the extent determined by
the Administrator to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code or to
ensure that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company stockholders entitled to vote at a meeting of
stockholders.  Nothing in this Section 16 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(c).

 


STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 


GENERAL PROVISIONS

 


NO DISTRIBUTION; COMPLIANCE WITH LEGAL REQUIREMENTS.  THE ADMINISTRATOR MAY
REQUIRE EACH PERSON ACQUIRING STOCK PURSUANT TO AN AWARD TO REPRESENT TO AND
AGREE WITH THE COMPANY IN WRITING THAT SUCH PERSON IS ACQUIRING THE SHARES
WITHOUT A VIEW TO DISTRIBUTION THEREOF.

 

No shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange or similar requirements have
been satisfied.  The Administrator may require the placing of such stop-orders
and restrictive legends on certificates for Stock and Awards as it deems
appropriate.

 


DELIVERY OF STOCK CERTIFICATES.  STOCK CERTIFICATES TO GRANTEES UNDER THIS PLAN
SHALL BE DEEMED DELIVERED FOR ALL PURPOSES WHEN THE COMPANY OR A STOCK TRANSFER
AGENT OF THE COMPANY SHALL HAVE MAILED SUCH CERTIFICATES IN THE UNITED STATES
MAIL, ADDRESSED TO THE GRANTEE, AT THE GRANTEE’S LAST KNOWN ADDRESS ON FILE WITH
THE COMPANY.  UNCERTIFICATED STOCK SHALL BE DEEMED DELIVERED FOR ALL PURPOSES
WHEN THE COMPANY OR A STOCK TRANSFER AGENT OF THE COMPANY SHALL HAVE GIVEN TO
THE GRANTEE BY ELECTRONIC MAIL (WITH PROOF OF RECEIPT) OR BY UNITED STATES MAIL,
ADDRESSED TO THE GRANTEE, AT THE GRANTEE’S LAST KNOWN ADDRESS ON FILE WITH THE
COMPANY, NOTICE OF ISSUANCE AND RECORDED THE ISSUANCE IN ITS RECORDS (WHICH MAY
INCLUDE ELECTRONIC “BOOK ENTRY” RECORDS).

 

--------------------------------------------------------------------------------


 


OTHER COMPENSATION ARRANGEMENTS; NO EMPLOYMENT RIGHTS.  NOTHING CONTAINED IN
THIS PLAN SHALL PREVENT THE BOARD FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION
ARRANGEMENTS, INCLUDING TRUSTS, AND SUCH ARRANGEMENTS MAY BE EITHER GENERALLY
APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.  THE ADOPTION OF THIS PLAN AND
THE GRANT OF AWARDS DO NOT CONFER UPON ANY EMPLOYEE ANY RIGHT TO CONTINUED
EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY.


 


TRADING POLICY RESTRICTIONS.  OPTION EXERCISES AND OTHER AWARDS UNDER THE PLAN
SHALL BE SUBJECT TO SUCH COMPANY’S INSIDER TRADING POLICY AND PROCEDURES, AS IN
EFFECT FROM TIME TO TIME.


 


FORFEITURE OF AWARDS UNDER SARBANES-OXLEY ACT.  IF THE COMPANY IS REQUIRED TO
PREPARE AN ACCOUNTING RESTATEMENT DUE TO THE MATERIAL NONCOMPLIANCE OF THE
COMPANY, AS A RESULT OF MISCONDUCT, WITH ANY FINANCIAL REPORTING REQUIREMENT
UNDER THE SECURITIES LAWS, THEN ANY GRANTEE, THAT IS ONE OF THE INDIVIDUALS
SUBJECT TO AUTOMATIC FORFEITURE UNDER SECTION 304 OF THE SARBANES-OXLEY ACT OF
2002, SHALL REIMBURSE THE COMPANY FOR THE AMOUNT OF ANY AWARD RECEIVED BY SUCH
INDIVIDUAL UNDER THE PLAN DURING THE 12-MONTH PERIOD FOLLOWING THE FIRST PUBLIC
ISSUANCE OR FILING WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, AS
THE CASE MAY BE, OF THE FINANCIAL DOCUMENT EMBODYING SUCH FINANCIAL REPORTING
REQUIREMENT.


 


EFFECTIVE DATE OF PLAN


 

This Plan shall become effective upon approval by the holders of a majority of
the votes cast at a meeting of stockholders at which a quorum is present. 
Subject to such approval by the stockholders and to the requirement that no
Stock may be issued hereunder prior to such approval, Stock Options and other
Awards may be granted hereunder on and after adoption of this Plan by the
Board.  No grants of Stock Options and other Awards may be made hereunder after
the May 25, 2015 (the tenth (10th) anniversary of the Effective Date) and no
grants of Incentive Stock Options may be made hereunder after April 4, 2015 (the
tenth (10th) anniversary of the date the Plan is approved by the Board).

 


GOVERNING LAW


 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware applied without
regard to conflict of law principles.

 

DATE APPROVED BY BOARD OF DIRECTORS:  April 5, 2005

 

DATE APPROVED BY STOCKHOLDERS:  May 26, 2005

 

--------------------------------------------------------------------------------

 